      Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 1 of 47 PageID #:1




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

LAWRENCE H. GRESS, on behalf of himself and         )
others similarly situated,                          )
                                                    )
       Plaintiff,                                   )
                                                    )
                                                    )
               v.                                       Case No.:
                                                    )
SAFESPEED, LLC, an Illinois limited liability       )
company; NIKKI ZOLLAR; CHRIS LAI;                   )
KHALID (“CLIFF”) MAANI; OMAR MAANI;                 )
TONY RAGUCCI; MARTIN A. SANDOVAL;                   )
CITY OF OAKBROOK TERRACE; PATRICK                   )
DOHERTY; BILL HELM; JEFF TOBOLSKI;                  )
ROBERT GEDVILLE; JOHN O’SULLIVAN;                   )
SERGIO RODRIGUEZ; JOHN RYAN;                        )
MICHAEL CARBERRY; JOHN KOSMOWSKI;                   )
and BILL MUNDY,                                     )
       Defendants.                                  )
                                                    )
_________________________________________

                               CLASS ACTION COMPLAINT

       Plaintiff, LAWRENCE H. GRESS (“Gress”), by and through his attorneys, KENT

MAYNARD & ASSOCIATES LLC, for himself and as a representative of the Plaintiff Class

described below, states as follows:


                                 NATURE OF THE ACTION

       1.      Beginning no later than 2016 and continuing to the present, SAFESPEED, LLC.

(“SafeSpeed”), along with its members and undisclosed sales agents (“Consultants”), created and

conducted, in collaboration with various public officials and municipalities, a racketeering

conspiracy that corruptly used red-light cameras (“RLCs” or “Red-Light Cameras”) to create a

“money machine” that would automatically generate millions of dollars in revenue for the

Defendants and thereafter used bribes to protect the money machine from calls for legislation to
      Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 2 of 47 PageID #:1




ban RLCs as well as, in at least one instance, objections of the Illinois Department of

Transportation (“IDOT”).

        2.     In or around 2016, former Illinois State Senator Martin A. Sandoval (“Sandoval”)

asked SafeSpeed for $20,000 in annual campaign contributions in return for Sandoval’s support

for SafeSpeed and its business interests in the General Assembly. SafeSpeed agreed and

subsequently made, with the knowledge and acquiescence of SafeSpeed’s President, Nikki

Zollar, $20,000 in annual campaign contributions to Sandoval from SafeSpeed and other entities

so as to conceal the fact that SafeSpeed was making the annual contributions to Sandoval.

        3.     No later than 2016, in exchange for these and other secret campaign contributions

and bribes from SafeSpeed, Sandoval corruptly used his position as Chairman of the Senate’s

Transportation Committee and its Red-Light Camera Subcommittee i) summarily to kill a series

of bills that would have banned RLCs by repealing Illinois State Law, HB4835, now codified at

625 ILCS 5/11-208.6 (hereinafter “Section 11-208”); and ii) corruptly to override objections of

the Illinois Department of Transportation (“IDOT”) to RLCs that SafeSpeed wished to install.

        4.     In return for his services as SafeSpeed’s “Protector” in the Illinois Senate,

Sandoval accepted at least $70,000 in bribes from SafeSpeed.

        5.     Plaintiff brings this action against Defendants, individually and on behalf of a

Class, for violations of the Racketeer Influenced and Corrupt Organizations Act (“RICO”),

18 U.S.C. §§ 1961 et seq., in particular, §§ 1962(c), (d); and 1964, which violations were

committed by perpetrating a scheme through an enterprise specifically designed to defraud

Plaintiff and the Class out of millions of dollars in fines issued by RLCs that were corruptly and

wrongfully installed and maintained as a direct and proximate result of bribes paid to public

officials.



                                                   -2-
      Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 3 of 47 PageID #:1




       6.      The Plaintiff Class consists of persons who received traffic tickets generated by

RLCs installed and maintained in operation because of bribes paid to public officials, including,

without limitation, bribes paid to Sandoval and Tony Ragucci, the Mayor of Oakbrook Terrace.

       7.      The relief sought herein is the cancellation as “void” of tickets issued by RLCs

corruptly installed and maintained by SafeSpeed and the disgorgement and reimbursement by

Defendants of all proceeds they received from the RLCs that SafeSpeed corruptly installed and

maintained in operation as a remedy for the damages caused by Defendants’ violations of 18

U.S.C. §§ 1962(c) and (d) and 1964.

       8.      Defendants have violated 18 U.S.C. §§ 1962(c) and (d) and 1964 by actively

participating in the association-in-fact enterprise conducted by Defendants to recruit and corrupt

with bribes public officials, including Sandoval, who agreed to act as SafeSpeed’s “Protector”

against unfavorable legislation in the General Assembly and to help SafeSpeed override

objections from IDOT as to placement of RLCs desired by SafeSpeed.


                                JURISDICTION AND VENUE

       9.      The subject matter jurisdiction of this Court is conferred and invoked pursuant to

28 § 1331, and the Racketeer Influenced and Corrupt Organizations Act (“RICO”) 18 §1961 et

seq. (specifically 18 U.S.C. § 1964(c)).

       10.     This Court also has jurisdiction over this action as a class action pursuant to the

Class Action Fairness Act of 2005, 28 U.S.C. § 1332(d), providing for jurisdiction where, as

here, “any member of a class of plaintiffs is a citizen of a State different from any defendant,”

and the aggregated amount in controversy exceeds five million dollars ($5,000,000), exclusive of

interests and costs. See 28 U.S.C. §§ 1332(d)(2) and (6).




                                                   -3-
      Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 4 of 47 PageID #:1




        11.     Venue is proper in this judicial district under 18 U.S.C. § 1965(a) and

28 U.S.C. § 1391(a), (b), and (c) because a substantial part of the events and omissions giving

rise to this action occurred in the Northern District of Illinois and because Defendants transact

business in this district.


                                              PARTIES

        12.     Plaintiff LAWRENCE H. GRESS is a natural person who was, at times relevant

hereto, a citizen of Illinois.

        13.     Plaintiff Gress and the Class Members are persons who received traffic tickets

issued with data collected by corruptly installed and corruptly maintained RLCs, RLCs that owe

their existence to bribes paid to public officials.

        14.     Defendant SAFESPEED, LLC is an Illinois Limited Liability Company

authorized to do business and doing business in the Northern District.

        15.     Defendant NIKKI ZOLLAR is a co-founder, stakeholder, President, and Chief

Executive Officer of SafeSpeed.

        16.     Defendant CHRIS LAI is a citizen of the State of Illinois and a co-founder and

Chief Operating Officer of SafeSpeed.

        17.     Defendant KHALID (“CLIFF”) MAANI is a citizen of the State of Illinois and a

founding member, investor, and stakeholder in SafeSpeed.

        18.     Defendant OMAR MAANI is a citizen of the State of Illinois and a founding

member, investor and stakeholder in SafeSpeed, and the son of Khalid Maani.

        19.     Defendant TONY RAGUCCI is a citizen of the State of Illinois and the Mayor of

the CITY OF OAKBROOK TERRACE, which contracted with SafeSpeed for the placement of

RLCs.


                                                      -4-
       Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 5 of 47 PageID #:1




        20.        Defendant MARTIN A. SANDOVAL is a citizen of the State of Illinois who was,

for 17 years before January 1, 2020, a state Senator in the Illinois General Assembly and, in

January 2009, become Chairman of the Senate Transportation Committee and its Subcommittee

on Red Light Cameras, respectively, and served in that capacity until October 11, 2019.

        21.        Defendant, CITY OF OAKBROOK TERRACE, is an Illinois municipality that

contracted with SafeSpeed for the deployment of RLCs, including, in 2017, RLCs at the

intersection of Route 83 and 22nd Street in Oakbrook Terrace (“the Intersection”), over repeated

objections from IDOT and the neighboring Village of Oak Brook.

        22.        Defendant PATRICK DOHERTY is a citizen of the State of Illinois and the chief

of staff for Jeff Tobolski, a Cook County Commissioner and the Village President of McCook,

Illinois.

        23.        Defendant BILL HELM is a citizen of the State of Illinois and a former City of

Chicago Deputy Aviation Commissioner.

        24.        Defendant JEFF TOBOLSKI is a citizen of the State of Illinois and has been the

Village President of McCook, since 2007, and a Cook County Commissioner since 2010.

        25.        Defendant ROBERT GEDVILLE is a citizen of the State of Illinois and a former

Police Chief of the Village of Justice, Illinois.

        26.        Defendant JOHN O’SULLIVAN is a citizen of the State of Illinois, and a Worth

Township Supervisor and Democratic committeeman.

        27.        Defendant SERGIO RODRIGUEZ is a citizen of the State of Illinois and the

Mayor of Summit, Illinois.

        28.        Defendant JOHN RYAN is an individual citizen of Illinois and the Mayor of

Alsip, Illinois.



                                                     -5-
      Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 6 of 47 PageID #:1




       29.     Defendant MICHAEL CARBERRY is a citizen of the State of Illinois and a

former State Representative who previously served on the Oak Lawn Village Board.

       30.     Defendant JOHN KOSMOWSKI is a citizen of the State of Illinois and the Police

Chief of Summit, Illinois.

       31.     Defendant BILL MUNDY is a citizen of the State of Illinois and the Head of

Public Works of Summit, Illinois.

       32.     Various other persons, firms, organizations, corporations and business entities,

some unknown and others known, have participated as co-conspirators in the violations and

conduct alleged herein and performed acts in furtherance of the conspiracy described herein.


                                    THE RICO ENTERPRISE

       33.     The RICO Enterprise is an association-in-fact of SafeSpeed executives,

employees, and undisclosed sales agents (“Consultants”) as well as current and former public

officials in the General Assembly and various municipalities.

       34.     Defendants and their above-named co-conspirators conducted or actively

participated in the conduct of an enterprise through a pattern of racketeering activity in violation

of 18 U.S.C. § 1962(c). Alternatively, Defendants, co-conspirators, and Enterprise participants

identified herein, through an agreement to commit two or more predicate acts, conspired to

conduct or participate in the conduct of an enterprise through a pattern of racketeering activity in

violation of 18 U.S.C. § 1962(d). The actions of Defendants, co-conspirators, and Enterprise

participants were in furtherance of the Enterprise and in violation of 18 U.S.C. § 1962(d).

       35.     The Enterprise is distinct from, albeit conducted by SafeSpeed, through its

members and the other Defendants, and has an ongoing existence.

       36.     More Specifically, participants in the Enterprise include:


                                                    -6-
Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 7 of 47 PageID #:1




       a.     NIKKI ZOLLAR in her capacity as a co-founder, stakeholder, President,
              and Chief Executive Officer of SafeSpeed, participated in the scheme by
              causing SafeSpeed secretly to hire public officials as commissioned,
              undisclosed sales agents (“Consultants”) whose compensation was
              calculated as a percentage of monthly income from RLC fines collected
              from RLCs they helped to place; by funding bribes paid to Sandoval and
              other public officials in a position to influence or approve the installation
              of SafeSpeed RLCs and to prevent adverse actions in the Illinois General
              Assembly or IDOT; and by concealing such bribes from the General
              Assembly and the citizens of the State of Illinois so as to defraud Plaintiffs
              and the Class and causing damage to their business and property by
              facilitating the corrupt installation and operation of RLCs in several
              Illinois municipalities, including, without limitation, the Defendant City of
              Oakbrook Terrace, pursuant to various contracts and agreements.

       b.     CHRIS LAI, is a co-founder, stakeholder, and Chief Executive Officer of
              SafeSpeed who participated in the scheme by causing SafeSpeed secretly
              to hire public officials as commissioned, undisclosed sales agents
              (“Consultants”) whose compensation was calculated as a percentage of
              monthly income from RLC fines collected from RLCs they helped to
              place; by funding bribes paid to Sandoval and other public officials in a
              position to influence or approve the installation of SafeSpeed RLCs and to
              prevent adverse actions in the Illinois General Assembly or IDOT; and by
              concealing such bribes from the General Assembly and the citizens of the
              State of Illinois so as to defraud Plaintiffs and the Class and causing
              damage to their business and property by facilitating the corrupt
              installation and operation of RLCs in several Illinois municipalities,
              including, without limitation, the Defendant City of Oakbrook Terrace,
              pursuant to various contracts and agreements.

       c.     KHALID (“CLIFF”) MAANI is a founding member, investor, and
              stakeholder in SafeSpeed who participated in the scheme by causing

                                           -7-
Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 8 of 47 PageID #:1




              SafeSpeed secretly to hire public officials as commissioned, undisclosed
              sales agents (“Consultants”) whose compensation was calculated as a
              percentage of monthly income from RLC fines collected from RLCs they
              helped to place; by funding bribes paid to Sandoval and other public
              officials in a position to influence or approve the installation of SafeSpeed
              RLCs and to prevent adverse actions in the Illinois General Assembly or
              IDOT; and by concealing such bribes from the General Assembly and the
              citizens of the State of Illinois so as to defraud Plaintiffs and the Class and
              causing damage to their business and property by facilitating the corrupt
              installation and operation of RLCs in several Illinois municipalities,
              including, without limitation, the Defendant City of Oakbrook Terrace,
              pursuant to various contracts and agreements.

       d.     OMAR MAANI is a founding member, investor and stakeholder in
              SafeSpeed, the son of Khalid Maani, and the person referred to as “CW-1”
              in the Plea Agreement present to the Court by Sandoval on January 28,
              2020, who, in his capacity as a founding member, investor, and
              stakeholder in SafeSpeed, participated in the scheme by causing
              SafeSpeed secretly to hire public officials as commissioned, undisclosed
              sales agents (“Consultants”) whose compensation was calculated as a
              percentage of monthly income from RLC fines collected from RLCs they
              helped to place; by funding bribes paid to Sandoval and other public
              officials in a position to influence or approve the installation of SafeSpeed
              RLCs and to prevent adverse actions in the Illinois General Assembly or
              IDOT; and by concealing such bribes from the General Assembly and the
              citizens of the State of Illinois so as to defraud Plaintiffs and the Class and
              causing damage to their business and property by facilitating the corrupt
              installation and operation of RLCs in several Illinois municipalities,
              including, without limitation, the Defendant City of Oakbrook Terrace,
              pursuant to various contracts and agreements




                                            -8-
Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 9 of 47 PageID #:1




       e.     TONY RAGUCCI (“Ragucci”) is or was the Mayor of the CITY OF
              OAKBROOK TERRACE, who participated in the scheme by receiving
              bribes from SafeSpeed to induce the municipality corruptly to contract
              with SafeSpeed for the placement of RLCs at the Intersection, over
              repeated objections from IDOT and neighboring Oak Brook, and in one
              other location in Oakbrook Terrace.

       f.     MARTIN A. SANDOVAL is a citizen of the State of Illinois and was, for
              17 years before January 1, 2020, a state Senator in the Illinois General
              Assembly who, in January 2009, become Chairman of the Senate
              Transportation Committee and its Subcommittee on Red Light Cameras,
              respectively, and served in that capacity until October 11, 2019. Sandoval
              participated in the scheme by using his position as Chairman of the Senate
              Transportation Committee and its Subcommittee on Red Light Cameras to
              solicit bribes from SafeSpeed and its principals in exchange for
              “protection” against unfavorable actions in the General Assembly and by
              IDOT in respect of applications to install RLCs in specific locations. As
              compensation for that role, Sandoval requested and received annual
              “campaign contributions” of $20,000 from SafeSpeed and later requested
              to be paid $5,000 per month, in lieu of a specified percentage of the
              monthly income from RLC fines collected from SafeSpeed RLCs.
              Sandoval thereby deprived the citizens of Illinois of his honest services
              and sought to conceal the SafeSpeed bribes from the General Assembly
              and the citizens of the State of Illinois so as to defraud Plaintiffs and the
              Class and causing damage to their business and property by facilitating the
              corrupt   installation and operation of RLCs in several Illinois
              municipalities, including, without limitation, the Defendant City of
              Oakbrook Terrace, pursuant to various contracts and agreements

       g.     CITY OF OAKBROOK TERRACE is an Illinois municipality that, at the
              behest of Tony Ragucci, rejected multiple recommendations from the
              Illinois Department of Transportation (“IDOT”) in order to contract with

                                           -9-
Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 10 of 47 PageID #:1




              SafeSpeed for the deployment, in 2017, of RLCs at the Intersection Route
              83 and 22nd Street in Oakbrook Terrace, and thereafter began to assess
              fees against vehicle owners, including the named Plaintiff, for RLC
              violations allegedly captured by SafeSpeed RLCs at the Intersection.

        h.    PATRICK DOHERTY is the chief of staff for Jeff Tobolski, a Cook
              County Commissioner and the Village President of McCook, Illinois, who
              participated in the scheme by moonlighting as an undisclosed sales
              “Consultant” for SafeSpeed and, in that capacity, received and continues
              to receive a “small percentage” from “every ticket that’s paid” in certain
              communities that host SafeSpeed RLCs, placed in part thanks to his
              efforts.

        i.    BILL HELM was a City of Chicago deputy aviation commissioner,
              overseeing airfield maintenance at O’Hare Airport at a salary of $125,000
              a year from 2014 until he resigned in August 2019. Helm is a “political
              ally of Tobolski.” While on the City payroll, Helm participated in the
              scheme by moonlighting as an undisclosed sales “Consultant” for
              SafeSpeed. In that capacity, Helm helped SafeSpeed contract with
              Matteson and Glendale Heights for the installation of RLCs and was
              compensated for assisting SafeSpeed to install RLCs in Matteson and
              Glendale Heights by receiving a share of the fines collected for RLC
              tickets issued there, pursuant to contracts with SafeSpeed. A 9/10/2019
              email from SafeSpeed to Helm indicates that for July 2019, SafeSpeed
              owed Helm $4,156, calculated as 3.5% of $118,766 in “SafeSpeed fees”
              received by SafeSpeed that month from Matteson. The “fees” represent
              SafeSpeed’s share of the fines collected from RLC tickets issued by
              SafeSpeed equipment in Matteson. Helm was interviewed on September
              26, 2019, by federal agents who seized his cell phone. Helm violated City
              requirements that he disclose his “secondary employment” with SafeSpeed
              to the City and report his outside income from SafeSpeed to the Chicago
              Board of Ethics.

                                         -10-
Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 11 of 47 PageID #:1




        j.    JEFF TOBOLSKI has been the village president of McCook, since 2007,
              and a Cook County Commissioner since 2010. The FBI raided an office in
              Tobolski’s home in September 2019 and seized $51,000.00 in cash from a
              safe located there. Tobolski reportedly has been regularly seen in the
              company of Omar Maani, a member of and stakeholder in SafeSpeed.
              Tobolski participated in the scheme by accepting bribes from SafeSpeed to
              induce McCook to contract with SafeSpeed for RLCs.

        k.    ROBERT GEDVILLE is a former Police Chief of the Village of Justice,
              Illinois, who participated in the scheme by moonlighting as a sales
              “Consultant” for SafeSpeed until his termination in December 2012.
              Justice began issuing tickets from two SafeSpeed RLCs on September 1,
              2012. While acting in his role as a sales agent for SafeSpeed, Gedville
              issued a mass-emailing to other public officials promoting SafeSpeed’s
              RLCs and stating, “I recently have been afforded the opportunity to act as
              a consultant for SafeSpeed LLC. ... The village I serve is a client of
              SafeSpeed, and I am happy to promote their service.” Gedville told a
              Deputy Police Chief that he - Gedville -- had had made a deal to sign up
              new municipalities for SafeSpeed in exchange for 1% of all revenue from
              towns Gedville signed up. Omar Maani helped Gedville incorporate a side
              business to hide Gedville’s collection of money from SafeSpeed.

        l.    JOHN O’SULLIVAN is a Worth Township Supervisor and Worth
              Township’s Democratic committeeman who participated in the scheme by
              moonlighting as an undisclosed sales representative for SafeSpeed and, as
              such, promoted SafeSpeed’s RLC services to public officials of Palos
              Heights and Crestwood, before Palos Heights and Crestwood contracted
              with SafeSpeed for the installation of RLCs. Previously, in September
              2015, SafeSpeed RLCs began operating at two intersections in Oak Lawn.
              Soon thereafter, SafeSpeed began to pressure Oak Lawn officials to issue
              more tickets with data collected from SafeSpeed RLCs because more
              tickets would bring more revenue to Oak Lawn to SafeSpeed, and to

                                         -11-
     Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 12 of 47 PageID #:1




                      SafeSpeed’s commissioned sales “consultants.” Leading the push for more
                      aggressive RLC ticketing in Oak Lawn were two former legislators from
                      Oak Lawn, John O’Sullivan, and Michael Carberry.

              m.      SERGIO RODRIGUEZ is the Mayor of Summit, Illinois, which was
                      corruptly induced to install SafeSpeed RLCs.

              n.      JOHN RYAN is the Mayor of Alsip, Illinois, which was corruptly induced
                      to install SafeSpeed RLCs.

              o.      MICHAEL CARBERRY is a former state Representative who previously
                      served on the Oak Lawn Village Board and worked as an undisclosed
                      sales “Consultant” for SafeSpeed. In that capacity, CARBERRY pressured
                      Oak Lawn to increase the number of tickets issued with data collected
                      from SafeSpeed RLCs in Oak Lawn in order to increase his share of
                      income from such fines.

              p.      JOHN KOSMOWSKI is a citizen of the State of Illinois and the Police
                      Chief of Summit, Illinois, which was corruptly induced to install
                      SafeSpeed RLCs.

              q.      BILL MUNDY is a citizen of the State of Illinois and the Head of Public
                      Works of Summit, Illinois, which was corruptly induced to install
                      SafeSpeed RLCs.

       37.     Various other persons, firms, organizations, corporations and business entities,

some unknown and others known, have participated as co-conspirators in the violations and

conduct alleged herein and performed acts in furtherance of the conspiracy described herein




                                                   -12-
     Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 13 of 47 PageID #:1




                                     RULE 23 ALLEGATIONS

        38.       Plaintiff LAWRENCE H. GRESS brings this action under Rule 23 of the Federal

Rules of Civil Procedure, for himself and as the representative of a Class of similarly situated

plaintiffs, defined as:

        All persons who received a “Violation Notice” or similar communication, issued
        by or in the name of any Illinois municipal corporation or other unit of local
        government, which communication alleges or asserts any traffic signal violation
        of the Illinois Motor Vehicle code or similar municipal ordinance, i) where such
        Violation Notice was generated in whole or in part based on data collected by a
        “Red-Light Camera” that was installed: a) after Sen. Martin Sandoval agreed to
        accept bribes to use his position as Chairman of the Senate Transportation
        Committee and its Red-Light Camera Subcommittee to kill legislation
        unfavorable to providers of Red-Light Cameras in Illinois, including, without
        limitation, legislation that would have banned the use of Red-Light Cameras in
        Illinois; or b) where placement of the Red-Light Camera(s) that collected the
        pertinent data was corruptly and fraudulent procured through bribes paid to public
        officials, such as, without limitation, Sen. Martin A. Sandoval, and ii) where, by
        reason of such Violation Notice recipient suffered an adverse legal consequence,
        including, without limitation, being required to pay a fee, fine, penalty, or
        surcharge; to pay a court filing or other legal or administrative fee; incurring
        attorney fees; becoming the subject of negative credit reports for unpaid
        “violations;” incurring entitlement to statutory damages under state or federal law
        as a result; having had driving privileges or vehicle registration suspended; and/or
        having a vehicle towed or immobilized as a result of an unpaid Violation Notice.

        39.       Prosecution of this case by way of a class action is a superior method of resolving

these claims, as the average amount at issue here (in most cases, seeking recovery of $100 or

$200 for any individual violation notice) is relatively small.

        40.       As such, any individual Class member’s out-of-pocket and opportunity costs of

challenging a Violation Notice is substantially greater than the cost of the wrongfully assessed

fee or penalty.

        41.       Total damages suffered by the plaintiff Class are sizable; Illinois local

governments collected more than $1 billion in RLC-generated fines from 2008 to 2018,

according to an analysis by the Illinois Policy Institute.


                                                     -13-
     Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 14 of 47 PageID #:1




       42.     Municipalities that host SafeSpeed RLCs reportedly collected fines totaling more

than $70 million from 2014 through 2016.

       43.     Upon information and belief, the total damages suffered by the Plaintiff Class

approaches or exceeds $100,000.00 ($100 million).

       44.     The class of Plaintiffs in this class is so numerous that joining them individually

would be impracticable.

       45.     Upon information and belief, the Plaintiff Class may exceed 100,000 members,

which members can be readily ascertained by digital records generated and maintained by the

various RLC providers in the state of Illinois.

       46.     The claim of the named Plaintiff is typical of those of all members of the

proposed Plaintiff Class, as required by Rule 23(a)(3), in that he received a Violation Notice

generated by an RLC that was corruptly and wrongfully installed, over repeated objections from

IDOT, as a direct and proximate result of bribes paid to Sandoval and Ragucci, and improper

influence of Sandoval over IDOT, and thereafter remained in place because of bribes paid to

Sandoval to block legislation in the General Assembly that would have banned RLCs by

repealing Section 11-208.

       47.     Other Class members, by definition, received Violation Notices generated by

RLCs installed and placed into operation because of bribes, improper influence, subversion of

IDOT application procedures, and greed.

       48.     On information and belief, multiple members of the Class are citizens of States

different from any Defendant, as will be readily confirmed in discovery.

       49.     Numerous questions of law and fact exist that are common to the Plaintiff and the

Class. The answers to these common questions are significant and will substantially advance the



                                                  -14-
     Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 15 of 47 PageID #:1




adjudication and resolution of this case, and predominate over any questions that may affect only

individual Class members, thereby satisfying Rule 23(a)(2) and 23(b)(3).

       50.    These common question/common answer issues include:

              a.      Whether SafeSpeed misrepresented and concealed material information in
                      its mailings to and filings with the Illinois Department of Transportation
                      concerning SafeSpeed’s installation of RLCs at the Intersection of Route
                      83 and 22nd Street in Oakbrook Terrace in 2017, and other locations;

              b.      Whether Defendants used or caused to be used the Unites States mail to
                      convey to Class Members Violation Notices that they knew were based on
                      data collected by RLCs that Defendants had installed and placed in
                      operation through public corruption and honest services fraud as distinct
                      from any bona fide concern about public safety;

              c.      Whether SafeSpeed engaged in a fraudulent and/or deceptive scheme to
                      deceive IDOT, citizens of Illinois, and the Illinois General Assembly as to
                      the true nature of SafeSpeed’s network of RLCs and conceal the fact that
                      RLCs had been corruptly placed because of bribes, improper bullying and
                      influence over IDOT, and a desire to generate mountains of cash, not
                      promote public safety;

              d.      Whether Defendants engaged in a pattern and practice of disseminating
                      materially   false   information,   misrepresentations,   omissions,   and
                      concealment regarding Defendants’ support of RLCs, including the myth
                      that SafeSpeed was founded in 2007 as a reaction to an accident involving
                      Nikki Zollar;

              e.      Whether Defendants engaged in public corruption and the exchange of
                      bribes for official acts in respect of the placement and maintenance in
                      operation of RLCs, and thereby corruptly protected SafeSpeed RLCs from
                      objections from IDOT or bills to repeal Section 11-208;



                                                  -15-
     Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 16 of 47 PageID #:1




               f.      Whether the foregoing conduct continues to the present;

               g.      Whether Defendants’ conduct injured Class members in their business or
                       property within the meaning of the RICO statute;

               h.      Whether SafeSpeed and the other Defendants violated and conspired with
                       each other and others to violate RICO by the conduct of an association-in-
                       fact Enterprise, through a pattern of racketeering activity involving bribery
                       of public officials, honest services fraud, and mail and wire fraud;

               i.      Whether Class members are entitled to compensatory damages and if so,
                       the nature and extent of such damages; and

               j.      Whether Class members are entitled to treble damages under Civil RICO.

       51.     Plaintiff, like all of the Class members, has been damaged by Defendants’

misconduct, in that, among other things, he has suffered the consequences of receiving a

Violation Notice, as set forth in the Definition of Class.

       52.     The factual and legal bases of Defendants’ misconduct are common to all

members of the Class and represent a common thread of fraud, deceit, and other misconduct

resulting in injury to Plaintiffs and Class members.

       53.     Plaintiff will fairly and adequately represent and protect the interests of Class

members, as required by Rule 23(a)(4).

       54.     Plaintiff and his counsel are committed to the vigorous prosecution of this action

on behalf of the Class and have the financial resources to do so.

       55.     Neither Plaintiff nor his counsel has any interest adverse to the Class.

       56.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy under Rule 23(b)(3).



                                                    -16-
     Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 17 of 47 PageID #:1




       57.       Absent a class action, most Class members would certainly find the cost of

litigating their claims to be prohibitive, and would thus have no effective access to the courts or

remedy at law.

       58.       The class treatment of common questions of law and fact is thus superior to

multiple individual actions or piecemeal litigation inasmuch as common questions of law and

fact substantially predominate over any questions or law or fact unique to individual Class

members.

       59.       The named Plaintiffs will fully and adequately represent the interests of all

members of the Plaintiff Class, and the damages suffered by the named Plaintiff, and the manner

in which he was harmed, are wholly typical of the members of the Class.

       60.       The named Plaintiff is represented by trial counsel, experienced and competent in

all areas of law relating to this Complaint, who are prepared to fully and adequately prosecute

this Action on behalf of their clients and on behalf of all members of the Plaintiff Class, as Class

Counsel.

       61.       Plaintiffs anticipate that administration of this Class, however numerous, will

proceed smoothly, aided by the fact that the Defendants have maintained detailed and

comprehensive electronic records identifying all Class members to whom they issued Violation

Notices, as well as the date, time, and location of the infraction alleged in the Violation Notice.

       62.       Plaintiffs seek the certification of a nationwide Class under their civil RICO

claims, asserted for violations of 18 U.S.C. §1962(c) and 1962(d) under 1964(c) in this

Complaint. All questions of law and fact are common to the civil RICO counts and predominate

over individual questions. This case also presents common issues of fact and law that are each

appropriate for issue-class certification under Rule 23 (c)(4), and the management of this action



                                                    -17-
     Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 18 of 47 PageID #:1




may be facilitated through the certification of additional subclasses under Rule 23(c)(5), if

necessary and appropriate.

The Class Representative

       63.     Gress is the owner of a black 2008 Ford Taurus sedan automobile with VIN

number 1FAHP25W48G102577 and License Plate “LG – TS” (“the Auto”).

       64.     On December 12, 2018, at approximately 8:00 pm, Gress was driving the Auto

southbound on Route 83 in Oakbrook Terrace, approaching the Intersection with 22nd Street:




       65.     At the Intersection, Gress used the right-turn lane to turn right and merge onto

22nd Street.

       66.     Based on the foregoing, Gress received from Oakbrook Terrace ticket

90H5W97Y, citing a violation of 5/11-306(c) of the Illinois Vehicle Code as adopted by Section

70.01 of the City of Oakbrook Terrace Code, and demanding a payment of $100.00.

       67.     The SafeSpeed RLCs at the Intersection that issued ticket 90H5W97Y were

corruptly installed over repeated and longstanding objections from IDOT and from public

                                                 -18-
     Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 19 of 47 PageID #:1




officials of neighboring Oak Brook and as a direct result of bribes paid to Sandoval and Ragucci,

not a bona fide concern about public safety.

       68.     The SafeSpeed RLCs at the Intersection were installed not out of any concern

over public safety, but rather as a direct result of greed and public corruption, and as a direct and

proximate result of bribes paid to Sandoval and Ragucci, the Mayor of Oakbrook Terrace.

       69.     Defendants should not be permitted to retain the tainted monetary fruits generated

by their criminal conspiracy.


               FACTUAL ALLEGATIONS APPLICABLE TO ALL CLAIMS

       70.     Sandoval was first sworn in as a State Senator in 2003.

       71.     During his tenure in Springfield, Sen. Sandoval was most often associated with

the phrase, “What’s in it for me?”

       72.     Sandoval used his power as a public official to line his own pockets by infiltrating

and corrupting both public and private enterprises subject to his power and selling secret and

unlawful indulgences to the highest bidder.

       73.     Not long after it was founded in 2007, SafeSpeed turned to Sandoval to give

SafeSpeed a “leg up” in the fiercely competitive market to place Red-Light Cameras in the

suburban corridor southwest of Chicago.

       74.     One authority describes Red-Light Cameras as follows:

       A [Red-Light Camera] is a type of traffic enforcement camera that captures [an]
       image of [a] vehicle that has entered an intersection in spite of the traffic signal
       indicating red . . . . By automatically photographing vehicles that run red lights,
       the photo is evidence that assists authorities in their enforcement of traffic laws. . .
       . . . Typically, a law enforcement official will review the photographic evidence
       and determine whether a violation occurred. A citation is then usually mailed to
       the owner of the vehicle found to be in violation of the law. . . . . . . . There is
       debate and ongoing research about the use of red light cameras. Authorities cite
       public safety as the primary reason that the cameras are installed, while opponents
       contend their use is more for financial gain.

                                                    -19-
      Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 20 of 47 PageID #:1




           75.    At least one authority has reported that the primum mobile in the placement of

Red-Light Cameras is greed, not enhanced public safety:

           . . . regardless of where they’re installed, red-light cameras lack clear-cut safety
           benefits. A 2018 study from Case Western Reserve University found red-light
           cameras likely do not increase traffic safety. Researchers looked at traffic accident
           data from Houston, which operated its red-light camera program from 2006 to
           2010, and found that while T-bone collisions did indeed decrease during that time,
           non-angle collisions, such as rear-end crashes, actually increased. Moreover,
           rather than reducing traffic accidents, the study found that red-light enforcement
           cameras may have increased accidents overall. A similar study by the [Chicago]
           Tribune in 2014 found the same results: rear-end crashes were up 22%. In some
           cases, the number of crashes at an intersection increased after the camera was
           installed.

           76.    Not surprisingly, suppliers of Red-Light Cameras often seem anxious to

characterize themselves as altruistic champions of public safety instead of opportunistic

profiteers, seeking to monetize the nuisance-value of 100-dollar computer-generated traffic

tickets.

           77.    A newspaper article dated May 30, 2017, quoted SafeSpeed “spokeswoman”

Yvonne Davila -- who was then on the payroll at Chicago State University where Nikki Zollar

served as a Trustee -- as stating that SafeSpeed COO Chris Lai had “misspoken” when he said a

serious traffic accident involving Zollar and her mother-in-law had occurred in 2007 and

prompted Zollar to found SafeSpeed out of an altruistic concern for public safety.

           78.    Davila clarified that, in fact, the accident referred to by Lai had occurred in 2011,

four years after SafeSpeed was founded.

           79.    However, minutes of a meeting of the Board Of Trustees of the Village of Alsip

on June 4, 2016, memorialize a pitch by Zollar and Omar Maani of SafeSpeed to provide Red-

Light Cameras to that Village, thus (emphasis supplied):

           Representative [sic] from Safespeed to make a presentation to the Village of
           Board regarding Red Light Cameras and SafeSpeed’s request to provide service
           to the Village of Alsip, as the current provider’s contract expired 6/1/16. Omar
                                                       -20-
     Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 21 of 47 PageID #:1




       Maani and Nikki Zollar are the partners of Safespeed. Safespeed provides
       automated enforcement for traffic safety programs referred to red light running
       cameras. Ms. Zollar explained an occurrence that had happened personally
       and the reasons to begin such a program. The company has been in Chicago
       since 2007 and is the only US wholly owned company located in Chicago. They
       service over 30 communities to include Justice, Summit, Matteson, Evergreen
       Park, and Oak Lawn, just to name a few. They use infrared technologies and
       further explained the benefits of the company. Fees are collected when tickets are
       paid. Trustee [John] Ryan noted other towns using their services to include
       Berwyn, Burbank, Chicago Heights, Country Club Hills, Crestwood, Dolton,
       Hometown, and Tinley Park.

       80.      On information and belief, the “occurrence that had happened personally and the

reasons to begin such a program,” referred to above, is the accident that Davila identified as

having occurred in 2011, four years after SafeSpeed was founded.

       81.      Falsely cloaking SafeSpeed in a mantle of altruism was part of the scheme to

conceal the true nature of the Enterprise, whose sole purpose was to generate mountains of cash

for the Defendants, without regard to public safety.

       82.      In any event, suppliers of Red-Light Cameras have generally incentivized

municipalities to permit them to install Red-Light Cameras not with promises of enhanced safety

but rather by offering to split the collected proceeds of any tickets issued with the host

municipality.

       83.      While the terms of contracts between Red-Light Camera suppliers and host

municipalities are subject to case-by-case negotiation, generally, the host municipality receives

about 60% of the collected fines, leaving 40% for the supplier.

       84.      On information and belief, a Red-Light Camera in a busy intersection (such as the

Intersection) can generate very substantial cash flow, sometimes millions of dollars per annum.

       85.      In July of 2003, a boom in Red-Light Cameras was just beginning in Chicago as

the City adopted Chapter 9-102 to its municipal code to implement its “Automated Red Light

Camera Program,” Code 9-102-010 et seq. (“Chapter 9-102”).
                                                   -21-
     Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 22 of 47 PageID #:1




       86.     Chapter 9-102 provides for a system of linking data generated by RLCs with the

City’s administrative enforcement structure, thus:

         (a) The purpose of this chapter is to provide for the establishment of an
       automated traffic law enforcement system which shall be administered by the
       department of transportation pursuant to powers delegated to that department by
       the traffic compliance administrator, in consultation with the office of emergency
       management and communications and the department of finance and enforced
       through a system of administrative adjudication within the department of
       administrative hearings.

         (b) The system shall utilize a traffic control signal monitoring device which
       records, through photographic means, the vehicle and the vehicle registration
       plate of a vehicle operated in violation of Section 9-8-020(c). The photographic
       record shall also display the time, date and location of the violation.

         (c) A program shall be established which utilizes an automatic traffic law
       enforcement system at various vehicle traffic intersections identified by the
       department of transportation, with the advice of the police department and the
       office of emergency management and communications. The intersections chosen
       for the program shall be located throughout the city.

       87.     The Chicago Program’s initial goal was to install Cameras at two busy

intersections: Peterson and Western and 55th and Western.

       88.     To that end, a Committee was formed to identify a suitable supplier of Red-Light

Cameras for Chicago.

       89.     Understandably, the competition to get the first toehold in Chicago’s market for

Red-Light Cameras was fierce.

       90.     Beginning in 2003, and for about eight years thereafter, John Bills, Chicago’s

Assistant Transportation Commissioner, served on the Committee evaluating vendors to provide

Red-Light Cameras for the city’s Digital Automated Red Light Enforcement Program.

       91.     With Bills’ support, the committee recommended awarding Chicago’s first Red-

Light Camera contract to Redflex Traffic Systems of Phoenix, Arizona.




                                                     -22-
     Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 23 of 47 PageID #:1




        92.     Over the next eight years, Bills used his influence as a City transportation official

to expand Redflex’s network of Red-Light Cameras in Chicago.

        93.     During Bills’ tenure, Chicago’s installed Red-Light Camera system grew to

become the largest in the nation, mostly by installing Redflex Cameras.

        94.     By the end of 2015, Chicago’s Red-Light Cameras had collected more than $600

million in fines.

        95.     However, Redflex did not become Chicago’s leading provider of Red-Light

Cameras in the years from 2003 through 2011 through merit.

        96.     According to a Department of Justice press release,

         . . . the CEO of Redflex Traffic Systems Inc., Karen Finley . . . funnel[led] cash
        and other financial benefits to the city official, John Bills, and his friend, Martin
        O’Malley, in exchange for improper assistance in awarding city red-light camera
        contracts to Redflex. The benefits included golf trips, hotels and meals, as well as
        hiring O’Malley as a highly compensated contractor for Redflex, some of which
        compensation was passed on to Bills.

        97.     In return for orchestrating Committee votes, leaking inside information to Redflex

executives, and undermining bids from competing Red-Light Camera suppliers, Redflex CEO

Finley rewarded Bills with cash payments of up to $2,000 for each of the 384 cameras Redflex

contracted to install in the City, envelopes stuffed with cash, and personal benefits, including

meals, golf outings, rental cars, airline tickets, hotel rooms, and other blandishments.

        98.     Federal prosecutors pegged the total bribes paid to Bills at more than $2 million.

        99.     Some of the bribes were given to Bills directly, while hundreds of thousands of

dollars in cash was funneled to Bills through Bills’ friend Martin O’Malley, whom Redflex hired

to facilitate the payoffs.

        100.    Eventually, Bills was convicted of 20 counts of bribery, conspiracy, and fraud and

sentenced to a ten-year term of imprisonment.


                                                    -23-
     Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 24 of 47 PageID #:1




       101.    O’Malley, 75, was convicted of conveying envelopes stuffed full of thousands of

dollars in cash from Redflex to Bills and sentenced to six months in prison.

       102.    Finley was convicted of conspiracy to commit bribery and sentenced to a 30-

month term of imprisonment.

       103.    As Chicago was creating the largest network of Red-Light Cameras of any city in

the nation, the General Assembly passed Illinois State Law, HB4835 effective May 2006,

permitting the use of Red-Light Cameras and making the registered owner (or lessee) of a

vehicle liable for any automated traffic law violations recorded by Red-Light Cameras.

       104.    HB4835, now codified at 625 ILCS 5/11-208.6 (hereinafter “Section 11-208”),

applies only to the counties of Cook, DuPage, Kane, Lake, Madison, McHenry, St. Clair, and

Will and to municipalities located within those counties.

       105.    The passage of Section 11-208 led to a land rush by RLC providers into

municipalities southwest of Chicago, including municipalities in Sandoval’s 11th Senate District,

such as Bedford Park, Burbank, Cicero, Forest View, Lyons, McCook, Stickney, Summit, and

Riverside.

       106.    As Red-Light Cameras proliferated in municipalities outside Chicago, Sen.

Sandoval seized the opportunity to help companies place Red-Light Cameras in the choicest

Red-Light Camera locations in his District, so long as they were willing to “play ball” with him.

       107.    In 2007, as Redflex was bribing Bills to consolidate Redflex’s hold on Chicago,

Zollar, Chris Lai, Khaled “Cliff” Maani, and Khaled Maani’s son, Omar Maani, founded

SafeSpeed to cash in on the trend, especially in the relatively untouched suburbs southwest of

Chicago.




                                                   -24-
     Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 25 of 47 PageID #:1




       108.    By the time SafeSpeed was being launched, Zollar, Lai, and Khaled Maani were

already partners in Chicago-based Triad Consulting Services, Inc. (“Triad”), an MWBE-certified

entity incorporated in 1994 that contracts to provide janitorial services to, among others, the City

of Chicago.

       109.    According to Zollar, Omar Maani brought the idea of getting into the Red-Light

Camera business to Zollar’s attention at a time when Triad was looking to pivot into a new

business.

       110.    As such, the individuals and entities once affiliated or related to SafeSpeed

include Triad; Zollar; Omar Maani; and The Maani Group, Inc., a corporation controlled by

Omar Maani that was dissolved in 2014.

       111.    In the course of Triad’s competition for public-sector contracts, Triad’s managers

had learned the utility of cultivating close relationships with public officials in a position to help

steer contracts to Triad.

       112.    Because of Triad’s dependence on political connections, the logical choice to lead

Triad as its President and Chief Executive Officer was Zollar, a politically connected lawyer

with longstanding ties to both Chicago Democrats and state GOP officials.

       113.    From 1987-1990 Zollar had served as Chairwoman and Secretary of the Chicago

Board of Election Commissioners.

       114.    Zollar also served as Director of the Illinois Department of Professional

Regulation in the administration of Illinois Governor Jim Edgar.

       115.    After founding SafeSpeed, Zollar took a page from the Triad playbook to

cultivate close relationships with public officials in a position to steer business to SafeSpeed,

especially contracts for the most lucrative camera locations.



                                                    -25-
     Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 26 of 47 PageID #:1




       116.     SafeSpeed beat its competition to obtain contracts in River Forest, North

Riverside, and Berwyn for cameras along a particularly lucrative four-mile stretch of Harlem

Avenue southwest of Chicago.

       117.     Reportedly, SafeSpeed cameras along that four-mile stretch issued more than $26

million in tickets in the three years from 2014 through 2016, suggesting a potential gross take for

SafeSpeed of as much as $10.4 million.

       118.     The cornerstone of SafeSpeed’s strategy to gain a competitive edge in the fiercely

competitive and largely fungible market for Red-Light Cameras was to hire public officials (such

as mayors and police chiefs) to moonlight as commissioned, undisclosed sales agents

(“Consultants”) for SafeSpeed.

       119.     To incentivize its commissioned, undisclosed sales agents, SafeSpeed promised

the Consultants a percentage (generally about 3.5%) of the fines generated by the SafeSpeed

cameras they “sold,” payable monthly in arrears.

       120.     In addition, SafeSpeed was always vigilant for opportunities to curry favor with

public officials in a position to help SafeSpeed expand its base of installed Red-Light Cameras.

       121.     Among the many public officials and Consultants corruptly recruited and

incentivized by SafeSpeed to influence official actions are Sandoval (after Victor Reyes

introduced SafeSpeed to Sandoval), and Oakbrook Terrace mayor Tony Ragucci, after

SafeSpeed targeted the Intersection in Oakbrook Terrace as a very lucrative location for a Red-

Light Camera.

       122.     In 2012, Ragucci began to request that SafeSpeed Red-Light Cameras be installed

at the Intersection after SafeSpeed became one of Ragucci’s most generous campaign

contributors.



                                                   -26-
     Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 27 of 47 PageID #:1




       123.    Thereafter, Ragucci made multiple requests to IDOT for approval of SafeSpeed

Red-Light Cameras at the Intersection, which requests were uniformly rejected.

       124.    In March 2012, IDOT completed road-widening and other improvements at the

Intersection to improve traffic safety.

       125.    In February 2013, Oakbrook Terrace and SafeSpeed tendered to IDOT a renewed

application for SafeSpeed RLCs at the Intersection.

       126.    Safespeed represented that even after IDOT’s road-widening and other

improvements, the Intersection remained unreasonably dangerous.

       127.    On April 5, 2013, IDOT rejected the Oakbrook Terrace/SafeSpeed application on

grounds that it was too early to determine whether the recently-completed road widening and

other improvements at the Intersection would reduce crashes enough to moot the perceived need

for Red-Light Cameras.

       128.    IDOT advised Oakbrook Terrace/Safespeed to renew the application in 2015 if,

by then, there were evidence that traffic accidents had not dropped.

       129.    This sequence of events may have triggered a recollection of how Redflex had

come to dominate the placement of Red-Light Cameras in Chicago.

       130.    In any event, on August 2, 2013, Zollar and Maani induced Triad to make a

campaign contribution to Sen. Sandoval for $2,000.

       131.    On Oct. 14, 2013, Safespeed made a campaign contribution to Sen. Sandoval for

$1,000.

       132.    On Sept. 25, 2014, Triad contributed another $1,500 to Sen. Sandoval.

       133.    On June 24, 2015, Triad donated another $2,000 to Sen. Sandoval, and The Maani

Group Inc. concurrently made a donation to Sen. Sandoval, for $1,000.



                                                   -27-
     Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 28 of 47 PageID #:1




       134.    On Sept. 24, 2015, Omar Maani made a personal donation to Sen. Sandoval, for

$5,000.

       135.    On Nov. 18, 2015, Oakbrook Terrace/Safespeed submitted to IDOT a renewed

application for cameras at the Intersection.

       136.    On March 3, 2016, and again on March 16, 2016, IDOT found that SafeSpeed’s

application did not justify the installation of Red-Light Cameras at the Intersection.

       137.    However, on May 20, 2016, IDOT did a sudden about-face, approving the

application to install SafeSpeed Cameras.

       138.    IDOT’s abrupt about-face occurred only after Sandoval personally intervened on

SafeSpeed’s behalf by bullying, threatening, and berating IDOT’s head.

       139.    As alleged, supra, during 2016 SafeSpeed agreed to pay to Sandoval $20,000 per

annum as a “campaign contribution,”

       140.    In January 2017, the Board of Trustees of the neighboring Village of Oak Brook

reacted to the installation of SafeSpeed cameras at the Intersection by adopting an Ordinance

banning the installation of Red-Light Cameras in Oak Brook on grounds that

       contractors promoting red light cameras throughout Illinois and the United States
       have sought to corrupt local law enforcement by turning it into a moneymaker for
       political leaders, who in turn have signed contracts granting substantial profits to
       red light contractors, who in turn have paid contributions to political decision
       makers, all to the detriment of the safety and financial condition of drivers and the
       commercial vitality of any area afflicted with red light cameras.

       141.    On January 23, 2017, Rep. Peter Breen, a Republican from Lombard, filed with

the Clerk of the House HB0506, a bill officially described as “[a]mend[ing] the Illinois Vehicle

Code [to] [p]rovide[] that a municipality or county authorized under the Code to use an

automated traffic law enforcement system may not enact an ordinance providing for an

automated traffic law enforcement system at the intersection of Illinois Route 83 and 22nd


                                                    -28-
     Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 29 of 47 PageID #:1




Street in the City of Oakbrook Terrace and any provision of an ordinance enacted by a

municipality or county prior to the effective date of the bill that is inconsistent with the

prohibition is null and void. Effective immediately.” (Emphasis supplied.)

        142.    The next day, on January 24, 2017, the Village of Oak Brook engaged lawyer

Frank Avila to file an action seeking to enjoin the installation of SafeSpeed Red-Light Cameras

at the Intersection.

        143.    Avila described the lawsuit as

        . . . a law suit on behalf of the Village of Oak Brook against the City of Oak
        Brook Terrace, [Tony Ragucci,] The Mayor of the City of Oak Brook Terrace [],
        the Trustees of Oak Brook Terrace [], Triad Consulting Services Inc., Nikki
        Zollar (The CEO of Triad Consulting Services Inc., and the President of
        SafeSpeed LLC) [], SafeSpeed LLC, and the Illinois Department of
        Transportation (IDOT).

        This is a civil action for declaratory, injunctive and other appropriate relief
        challenging the decisions of the Defendant Illinois Department of Transportation
        (IDOT) to allow, and Defendant City of Oak Brook Terrace to cause, the
        installation and operation of red light cameras for an automated traffic law
        enforcement system at 2 corners of the intersection of Illinois 83 and 22nd Street.
        ....

        IDOT did not follow proper procedures and there was political pressures by
        elected officials including a State Senator that is not even in DuPage County and
        is/was part of the infamous Hispanic Democratic Organization. Elected officials
        made calls on behalf of a private company that has given donations to at least 1 of
        these elected officials. They called IDOT on behalf of SafeSpeed and IDOT did a
        24 hour traffic study instead of another year of data as they said they needed.

        There is no safety issue and a study done by the Oak Brook Police Department
        clearly concludes that accidents and violations at this intersection are actually
        down. This has nothing to do with safety but is all about revenue for the
        government of Oak Brook Terrace and harming businesses in Oak Brook and Oak
        Brook Terrace, resents of Oak Brook and Oak Brook Terrace and all the hundreds
        of thousands of visitors who visit Oak Brook and Oak Brook Terrace to dine,
        shop, go to the cinema and otherwise enjoy this area.

        Red Light Cameras have even caused accidents in some areas based on studies--
        especially rear end collisions.



                                                   -29-
     Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 30 of 47 PageID #:1




        Schaumburg had Red Light Cameras by their Woodfield Mall and the businesses
        lost customers and the government lost revenue and Schaumburg removed the
        Red Light Cameras.

        Red Light Cameras are bad for the entire region and Oak Brook is an economic
        engine for the region. Red Light Cameras are bad public policy and there is
        politics and money that we are concerned about and thus this should be halted at
        least until we can get some questions answered and we believe it should be halted
        permanently and reversed.

        We are filing suit on behalf of the Village of Oak Brook tomorrow. It is a great
        honor to serve them as their Attorney and Counselor.

        I hope this is the 1st Domino that stops all Red Light Cameras in Illinois.

        144.    In January 2017, Oak Brook’s official Village Attorney was Stewart Diamond, a

senior partner of the firm Ancel Glink.

        145.    Oak Brook asked Diamond and Ancel Glink to take the laboring oar in

prosecuting the lawsuit against Oakbrook Terrace and the new RLCs at the Intersection.

        146.    On January 25, 2017, Ancel Glink filed in the Circuit Court of DuPage County,

Village of Oak Brook v. Tony Ragucci, Mayor of the City of Oakbrook Terrace, et al., Case

2017MR000118 (“the Complaint”).

        147.    In a concurrently-issued press release, Oak Brook expressed its belief that

“political pressure from several State Senators caused IDOT to improperly change its view.”

        148.    In addition to the Village of Oakbrook Terrace and its Mayor, Tony Ragucci, the

Complaint named as defendants IDOT; various Oakbrook Terrace elected officials; SafeSpeed;

Zollar, and Triad.

        149.    The Lawsuit sought injunctive relief to halt the installation and operation of RLCs

at the Intersection.

        150.    The suit alleged Oakbrook Terrace officials voted to install Red-Light Cameras in

the Intersection “unfairly and irrationally based not upon a serious traffic problem or a


                                                    -30-
     Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 31 of 47 PageID #:1




significant number of accidents but rather efforts by the Defendant City of Oakbrook Terrace to

increase its revenue” and that the SafeSpeed cameras continued “an unnecessary tax and . . . an

improper and unconscionable use of public funds.”

        151.    Thereafter, notwithstanding evidence of public corruption, and over objections

from Frank Avila and Oak Brook Village Trustees Michael Manzo and Don Adler, the lawsuit

was abandoned, and Oak Brook’s effort to stop the installation of SafeSpeed cameras at the

Intersection failed.

        152.    By then, HB0506 had been referred to the House Rules Committee, where it

languished and died.

        153.    By 2019, Oakbrook Terrace was collecting more than $5 million per annum in

RLC fines, of which nearly $2.2 million was pocketed by SafeSpeed.

The Rise of Public and Legislative Opposition to RLCs

        154.    By 2015, substantial popular opposition to RLCs had begun to coalesce on

grounds that Section 11-208 seemed primarily to be a means of transferring wealth from

motorists to municipalities, public officials, and their politically-connected (and corrupt) cronies

and “Consultants,” as distinct from a means of enhancing public safety.

        155.    The growing popular opposition to RLCs set off a steady drumbeat of legislative

activity in the General Assembly to ban RLCs by repealing Section 11-208.

        156.    On January 14, 2015, Rep. David McSweeney, a Republican from Barrington

Hills representing District 52, filed with the Clerk of the House HB0173, a bill that would have

banned RLCs by repealing Section 11-208.6.

        157.    Thereafter, at least one co-sponsor of HB0173 was added in the House on each of

1/23/2015, 1/26/2015, 2/6/2015, 2/19/2015, 2/20/2015, 4/14/2015, 4/16/2015, 4/20/2015,


                                                   -31-
     Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 32 of 47 PageID #:1




4/21/2015, and 4/22/2015, when the bill was passed with broad, bipartisan support (79 yeas, 26

nays, and 4 voting present).

       158.    On April 22, 2015, HB0173 arrived in the Senate, where it was assigned to the

Transportation Committee chaired by Sen. Sandoval.

       159.    On May 31, 2016, HB0173 was given the kiss of death and referred to the

Assignments Committee, where it languished and died.

       160.    As Sandoval has now admitted, it was during 2016 that Sandoval asked Omar

Maani of SafeSpeed for $20,000 in annual campaign contributions in return for Sandoval’s

official support for SafeSpeed and its business interests.

       161.    Sandoval’s corruptly acquired “support” included summarily killing the multiple

bills that would have repealed Section 11-208 (and thereby banned all of SafeSpeed’s RLCs) and

HB0506, a bill that would have banned SafeSpeed’s RLCs only at the Intersection.

       162.    On January 11, 2017, Rep. McSweeney filed with the Clerk of the House

HB0321, another bill that would have banned RLCs by amending Section 11-208.

       163.    On March 29, 2017, HB0321 was assigned to the House Red Light Camera

Subcommittee, which, on March 31, 2017, referred HB0321 to the Rules Committee, where it

languished and died.

       164.    On January 10, 2019, Rep. McSweeney filed with the Clerk of the House

HB0322, yet another bill that would have banned RLCs by amending Section 11-208.

       165.    On February 5, 2019, HB0322 was referred to the House Vehicles and

Transportation Committee.

       166.    On March 29, 2019, HB0322 was assigned to the Rules Committee, where it has

remained to the present day.



                                                    -32-
     Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 33 of 47 PageID #:1




       167.     More recently, on October 7, 2019, Rep. Grant Wehrli filed with the Clerk of the

House HB3909, a bill to ban RLCs by amending Section 11-208.

       168.     After a first reading on October 17, 2019, HB3909 was referred to the House

Rules Committee.

       169.     On Oct. 23, 2019, state Rep. Kambium Buckner, D-Chicago, filed House Bill

3927 in the Illinois General Assembly, seeking to repeal Section 11-208.

       170.     On October 28, 2019, HB3927 was referred to the Rules Committee.

The Corrupt Racketeering Scheme is Exposed

       171.     On September 24, 2019, the FBI executed a Search Warrant on Sandoval’s offices

in the General Assembly, in Cicero, and in his home, carting off multiple computers and boxes

of documents.

       172.     The Search Warrant sought items of evidence relating violations of various

sections of Title 18 of the United States Code, including sections alleged to have been violated

by Defendants in this action as predicate acts, such as § 371 (Conspiracy to Defraud the United

States); § 666 (Theft or bribery concerning programs receiving Federal funds); § 1341 (Mail

Fraud); § 1343 (Wire Fraud); § 1346 (Honest Services Fraud); § 1349 (Conspiracy); and § 1951

(Interference with commerce by threats or violence).

       173.     The only copy of the Search Warrant publicly available around the time of the

Sandoval raids was heavily redacted to obscure the identity of the persons and entities named

therein.

       174.     On September 26, 2019, the FBI raided the village halls of three southwest

suburbs, McCook, Lyons, and Summit, all of which had contracted for SafeSpeed Red-Light

Cameras.

                                                  -33-
     Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 34 of 47 PageID #:1




       175.    On October 11, 2019, the Illinois Senate released an unredacted copy of the

Search Warrant served on Sandoval’s offices on September 24, 2019.

       176.    The unredacted Search Warrant revealed that the items to be seized from

Sandoval’s offices related to various individuals, including individuals alleged to be members of

the Racketeering Conspiracy alleged herein.

       177.    In addition, the Search Warrant sought items related to Red-Light Cameras, and

HB0173, the bill Sandoval corruptly killed “to protect” SafeSpeed.

       178.    On October 11, 2019, the day the unredacted Search Warrant was released,

Sandoval resigned his position as Chairman of the Senate Transportation Committee.

       179.    On November 27, 2019, Sandoval resigned his position as a State Senator,

effective January 1, 2020.

       180.    In late 2019, the FBI seized $60,000 in cash in a raid of Tony Ragucci’s home and

seized $51,000 in cash from a safe in the home of Jeffrey Tobolski, another mayor in a

southwestern suburb with SafeSpeed Cameras.

Sandoval Admits that he “Protected” SafeSpeed in Exchange for
Bribes

       181.    On January 27, 2020, John R. Lausch Jr., the United States Attorney for the

Northern District of Illinois filed a two-count Information against Sandoval.

       182.    Count I of the Information states:

       [Martin A. Sandoval], as an agent of the State of Illinois, namely, a State Senator
       and Chairman of the Senate Transportation Committee, . . . corruptly solicited,
       demanded, agreed to accept, and accepted things of value, namely, money,
       intending to be influenced and rewarded in connection with a business,
       transaction, and series of transactions of the State of Illinois involving . . .
       continued support for the operation of red light cameras in the State of Illinois,
       including opposing legislation adverse to the interests of the red-light-camera
       industry; In violation of Title 18, United States Code, Section 666(a)(l)(B).

                                                    -34-
     Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 35 of 47 PageID #:1




       183.    On January 28, 2020, Sandoval appeared for his arraignment before the

Honorable Andrea Wood, District Court Judge.

       184.    There, in open Court and under oath, Sandoval plead guilty to the two-counts of

the Information, pursuant to a written Plea Agreement.

       185.    The Plea Agreement recites that Sandoval “will plead guilty because he is in fact

guilty of the charges contained in Counts One and Two of the information” and that “[i]n

pleading guilty, [Sandoval] admits the [] facts [set forth in the Information] and that those facts

establish[ed] [Sandoval’s] guilt beyond a reasonable doubt.”

       186.    Sandoval stated in open Court and under oath that the Plea Agreement did not

contain any misstatement of fact.

       187.    The Plea Agreement recites the following factual basis for Count I:

       Beginning in or around 2016, and continuing until in or around September 2019, .
       . . SANDOVAL, as . . . a State Senator and Chairman of the Senate
       Transportation Committee, . . . corruptly solicited, demanded, agreed to accept,
       and accepted . . . money, intending to be influenced and rewarded in connection
       with . . . [his] continued support for the operation of red- light cameras in the
       State of Illinois, including opposing legislation adverse to the interests of the red-
       light-camera industry, in violation of Title 18, United States Code, Section
       666(a)(1)(B).

       Company A was a Chicago-area company that provided red-light cameras that
       enabled municipalities to enforce certain traffic violations and issue traffic-
       violation tickets. Company A obtained a portion of the proceeds generated from
       the approved- and-paid-for violations.

       The Illinois Senate Transportation Committee was responsible for considering
       proposed legislation concerning the regulation of red-light cameras. The Illinois
       Department of Transportation (“IDOT”) had to approve the installation and
       operation of red-light cameras within the state.

       Beginning in or around 2016 and continuing until in or around 2019,
       SANDOVAL solicited, agreed to accept, and accepted financial and other benefits
       from someone who had an interest in Company A (“CW-1”), in return for using
       SANDOVAL’s official position as an Illinois State Senator and Chairman of the
       Transportation Committee to block legislation harmful to the red-light-camera
       industry and to advise and influence IDOT to allow Company A to install and

                                                   -35-
Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 36 of 47 PageID #:1




 operate red-light cameras at additional intersections. Unbeknownst to
 SANDOVAL, CW-1 began cooperating with law enforcement in or around 2018.

 In or around 2016, SANDOVAL asked CW-1 for $20,000 in annual campaign
 contributions in return for SANDOVAL’s official support for Company A and its
 business interests. CW-1 agreed, and Company A subsequently made the
 contributions from Company A and other entities to conceal the fact that
 Company A was making the contributions to SANDOVAL.

 On or about August 16, 2017, SANDOVAL spoke by phone with CW-1. During
 the call, SANDOVAL discussed splitting up Company A’s annual campaign
 contribution to SANDOVAL into smaller amounts. CW-1 told SANDOVAL that
 CW-1 had provided half of Company A’s annual campaign contribution, and
 SANDOVAL said it was not a problem for Company A’s President to break up
 the annual contribution into two contributions because CW-1 said Company A’s
 President did not want the contribution to “shout out,” meaning raise a red flag.
 SANDOVAL said, “I can see if I can … find out from anyone when the next
 reporting period, and we will do it right, right after that. Kind of, just kind of not
 make it obvious.” Following publicity regarding SANDOVAL’s relationship with
 Company A, SANDOVAL tore up the check provided by CW-1, arranged for an
 entity unrelated to Company A to make a $10,000 contribution to a campaign
 associated with SANDOVAL, and agreed to explore other ways for Company A
 to make its annual campaign contribution.

 On or about March 19, 2018, SANDOVAL spoke by phone with CW-1. During
 the call, SANDOVAL agreed to accept $10,000 in cash to be used for campaign-
 related expenses and agreed to block legislation harmful to the red-light-camera
 industry.

 Specifically, CW-1 said that CW-1 had spoken with Individual A, a Company A
 sales agent, who said that CW-1 could provide SANDOVAL with cash to be used
 to pay for campaign expenses. SANDOVAL responded, “Yeah,” and said he
 would have someone he worked with (“Co-Schemer A”) coordinate with CW-1 to
 obtain the cash. CW-1 agreed, referred to state legislation that would ban red-light
 cameras, and asked for SANDOVAL to provide assurance that CW-1 should not
 worry about that legislation. SANDOVAL assured CW-1 that CW-1 should not
 worry about the legislation and said, “I’ll have [Co-Schemer A] call ya.”
 SANDOVAL subsequently arranged for Co-Schemer A to collect $10,000 in cash
 from CW-1 later that day.

 In or around July 2018, SANDOVAL solicited $5,000 per month for using his
 position in the Illinois Senate to protect Company A’s interests. Specifically, on
 or about July 31, 2018, SANDOVAL met with CW-1 at a restaurant in Burr
 Ridge, Illinois. During the meeting, SANDOVAL discussed receiving payment
 for his official support of Company A. SANDOVAL asked, “Can I bring up
 something personal with you?... You’ve been good to me, politically. But I’ve
 learned that there are people who helped [Company A] who get a monthly, um…”

                                             -36-
Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 37 of 47 PageID #:1




 CW-1 interjected, “Consulting fee, sales-consulting fee.” SANDOVAL
 continued, “When they have helped with the sighting of a camera…. On a
 monthly basis, [ad] infinitum.” CW-1 responded, “100%. They get a percentage
 of the revenue that is brought in by [a] specific community.” SANDOVAL said,
 “Like I did in Oakbrook [Terrace].” CW-1 agreed.

 SANDOVAL asked, “So why don’t I get that offer?” CW-1 discussed the
 possibility of paying SANDOVAL, who said, “It galls me to know, but because
 we’ve established such a great relationship, um, ‘cause you know I’ll go balls to
 the walls for anything you ask me…. It’s hard for me to swallow how [people]
 make so much off of you. Right? And I gotta do the work.” SANDOVAL
 acknowledges that he sought to receive cash payments from CW-1 in return for
 SANDOVAL’s official acts benefitting CW-1 and Company A and made these
 statements for this purpose. Later, CW-1 and SANDOVAL discussed how
 SANDOVAL had been a friend of the red-light- camera industry and had used his
 position as Chairman of the Transportation Committee to ensure that bills harmful
 to the red-light-camera industry were not passed.

 Later during the conversation, SANDOVAL discussed being paid to act as
 Company A’s “protector” in the Illinois Senate. When discussing the amount of
 the payment he would receive, Sandoval said, “I usually say, ‘What’s reasonable?
 You tell me.’” CW-1 said that CW-1 did not know how to value SANDOVAL’s
 support for Company A, and SANDOVAL said, “I’m not trying to be dramatic,
 but I’m telling you the vultures would be all over that shit [red-light cameras] if
 you had the wrong person there.” SANDOVAL said, “I think the protector aspect,
 it never changes. If there’s a . . . bill or something like that, if you set a fee, a
 protector fee, unless there’s something really fucking extraordinary.” CW-1 asked
 how much SANDOVAL wanted to be paid in protection money for acting to
 advance Company A’s interests in the Illinois Senate, and SANDOVAL asked,
 “But how would we do that? So how many companies do you have?... Do you
 have a bologna company or something innocuous?” CW-1 and SANDOVAL
 discussed ways to make the payment, and CW-1 asked SANDOVAL to provide
 the amount of the payment. SANDOVAL said, “I can’t say. It would have to
 come from you. That’s just not my style.” CW-1 asked, “[J]ust off the top of your
 head, what pops into your head?” SANDOVAL responded, “Five,” meaning
 $5,000. CW-1 asked, “Five a month?” SANDOVAL responded, “Yeah.” CW-1
 agreed to pay SANDOVAL $5,000 per month.

 On or about August 29, 2018, SANDOVAL met with CW-1 at a restaurant in
 Burr Ridge. During the meeting, SANDOVAL accepted from CW-1 $15,000 in
 cash, which constituted protection money for acting to advance Company A’s
 interests in the Illinois Senate. By September 2019, SANDOVAL had accepted a
 total of approximately $70,000 in protection money from CW-1.

 SANDOVAL also engaged in corrupt activities with other public officials and
 accepted money from other people in return for using his position as an Illinois
 State Senator to attempt to benefit those people and their business interests. In

                                             -37-
      Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 38 of 47 PageID #:1




        total, SANDOVAL accepted over $250,000 in bribes as part of criminal activity
        that involved more than five participants. In doing so, SANDOVAL directed
        other criminally responsible individuals, including Co-Schemer A and Individual
        A.

        188.     During the course of his colloquy with Judge Wood regarding the guilty plea,

Sandoval identified “Company A” as SafeSpeed.

        189.     The reference to “Company A’s President” in the Plea Agreement is, therefore, a

reference to Nikki Zollar, the President of SafeSpeed.

        190.     On information and belief, the individual “with an interest in Company A”

referred to in the Plea Agreement as “CW-1” is SafeSpeed stakeholder Omar Maani.

        191.     According to the Plea Agreement, “CW-1 . . . referred to state legislation that

would ban red-light cameras, and asked for SANDOVAL to provide assurance that CW-1 should

not worry about that legislation. SANDOVAL assured CW-1 that CW-1 should not worry about

the legislation . . . .”

        192.     The reference to worrisome “state legislation” in the plea agreement is a reference

to multiple bills (including the broadly-supported HB0173) introduced to ban RLCs in the state

of Illinois generally, and HB0506, a bill specifically seeking to ban SafeSpeed’s lucrative RLCs

at the Intersection.

        193.     Sandoval’s Plea Agreement set forth above in pertinent part clearly describes,

under oath, the contours of the Enterprise alleged herein.

        194.     According to the Plea Agreement, Sandoval said to Omar Maani, “I’m not trying

to be dramatic, but I’m telling you the vultures would be all over that shit [red-light cameras] if

you had the wrong person there.” Sandoval also said, “I think the protector aspect, it never

changes. If there’s a . . . bill or something like that, if you set a fee, a protector fee, unless

there’s something really fucking extraordinary.”


                                                    -38-
     Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 39 of 47 PageID #:1




        195.    The record demonstrates that there were, as SafeSpeed’s “Protector” said,

multiple bills that could have put SafeSpeed out of business, all of which were killed thanks to

the “protector fees prematurely” SafeSpeed paid to Sandoval.


                                        COUNT I
                               VIOLATION OF 18 U.S.C. §1962(C)

        196.    Plaintiffs incorporate by reference all preceding paragraphs.

        197.    Section 1962(c) of RICO provides that “it shall be unlawful for any person

employed by . . . any enterprise engaged in, or the activities of which affect, interstate or foreign

commerce, to conduct or participate, directly or indirectly, in the conduct of such enterprise’s

affairs through a pattern of racketeering activity. . . .”

        198.    Defendants and their co-conspirators, as identified herein, are “persons” within

the meaning of 18 U.S.C. § 1961(3), who conducted the affairs of the Enterprise through a

pattern of racketeering activity in violation of 18 U.S.C. § 1962(c).

        199.    The Enterprise was engaged in, and the activities of the Enterprise affect,

interstate commerce, as citizens of other states are among the Class members.

        200.    Instrumentalities and channels which serve as the media for the movement of

goods and persons in interstate commerce or for interstate communications include highways,

city streets, telephone lines, and vehicles, such as the highways and streets that host SafeSpeed

RLCs.

        201.    An instrumentality of interstate commerce need not stretch across State lines but

may operate within a particular State as a link in a chain or system of conduits through which

interstate commerce moves.




                                                      -39-
     Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 40 of 47 PageID #:1




       202.     Furthermore, and in any case, a substantial part of the acts described herein,

including the predicate acts of mailing and acts of various Enterprise participants, affected

interstate commerce.

The Enterprise

       203.    The association-in-fact Enterprise consists of Defendants SafeSpeed, Zollar, and

Omar Maani, along with Sandoval and the other named Defendants, and their officers,

employees, and agents, among others, as identified in this Complaint. SafeSpeed created,

controlled, and conducted the Enterprise to develop and effectuate every aspect of the scheme, as

alleged above. SafeSpeed created and/or used this association-in-fact Enterprise – an ongoing

organization functioning as a continuing unit – as a separate entity and tool to effectuate the

pattern of racketeering activity that damaged the Class by issuing ticket on the demonstrably

false pretense that they had been approved by public officials and IDOT out of a concern for

public safety, instead of sheer greed.

       204.    SafeSpeed, acting through Zollar, exerted ongoing and continuous control over

the Enterprise, and participated in the operation or management of the affairs of the Enterprise,

through the following instrumentalities:

               a.      asserting direct control over false, deceptive, and misleading information

                       disseminated to the Illinois General Assembly regarding Sandoval’s

                       support, vel non, of legislation or other official acts potentially affecting

                       SafeSpeed and the RLC industry;

               b.      asserting direct control over the creation and operation of the elaborate

                       scheme used to create a small army of undisclosed sales agents




                                                   -40-
       Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 41 of 47 PageID #:1




                       (“Consultants”) and conceal the bribes that induced Sandoval’s support of

                       SafeSpeed and its corruptly placed and maintained RLCs;

               c.      placing employees and/or agents in positions of authority and control in

                       the Enterprise; and

               d.      mailing documents (including Violation Notices generated by corruptly

                       placed RLCs) containing misrepresentations and omissions to the Class.

        205.   From its inception, the Enterprise had a clear decision-making hierarchy or

structure, with SafeSpeed, acting principally through Zollar and Omar Maani, positioned at the

top.

        206.   SafeSpeed paid its “Consultants,” not as true employees, but rather as co-

conspirators, intent on helping the Enterprise succeed in promoting the “money machine”

SafeSpeed had created and concealed, by misrepresentations and omissions, the corrupt source of

SafeSpeed’s success.

        207.   Though SafeSpeed, through Zollar and Omar Maani, exercised and continues to

exercise control of the Enterprise, all of the Enterprise’s members are distinct from the

Enterprise and its activity, and each exercised and continues to exercise control over various

functions of the Enterprise.

        208.   The persons and entities comprising the Enterprise associated together for the

common purpose of allowing SafeSpeed to subvert and corrupt the operation of IDOT and the

General Assembly so as to “protect” SafeSpeed’s money machine from any threat, including

IDOT opinions that RLCs were not justified by safety concerns and the burgeoning movement to

repeal Section 11-208.




                                                  -41-
     Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 42 of 47 PageID #:1




       209.    The RLC network corruptly developed by SafeSpeed, through Zollar and Omar

Maani, and the other Defendants, was designed to be invulnerable to regulation by IDOT or

legislative action, and to conceal the breadth of SafeSpeed’s corruption and bribery of public

officials, all as part of the scheme to defraud the Plaintiffs and Class, was and is the passive

instrument of Defendants’ racketeering activity, and together, constitutes an alternative

“enterprise” as that term is defined in 18 U.S.C. § 1961(4).

Pattern of Racketeering

       210.    This Complaint details the ongoing pattern of racketeering based on facts that are

known to Plaintiffs and their counsel. It is filed without the benefit of discovery, which will

almost certainly uncover many more predicate acts and further demonstrate the breadth and

scope of the Enterprise’s racketeering.

       211.    The Enterprise - with SafeSpeed at the hub, acting through Zollar and Omar

Maani, engaged in a pattern of racketeering activity.

       212.    From no later than 2016 and at least through October 11, 2019, Defendants and

the Enterprise, as well as others known or unknown, being persons employed by and associated

with SafeSpeed and the other Defendants identified herein, engaged in activities that affected and

affect interstate commerce, unlawfully and knowingly conducted or participated, directly or

indirectly, in the affairs of the Enterprise through a pattern of racketeering activity, that is,

through the commission of two or more racketeering acts, as set forth herein.

       213.    The foregoing pattern of racketeering activity is distinct from the Enterprise itself,

which does not solely engage in the above-described acts.

       214.    Defendants have conducted and participated in the affairs of the Enterprise

through a pattern of racketeering activity that includes predicate acts indictable under 18 U.S.C.


                                                   -42-
     Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 43 of 47 PageID #:1




§ 1341 (mail fraud), 18 U.S.C. § 1343 (wire fraud), and 18 U.S.C. § 1346 (deprivation of honest

services through bribes and kickbacks) through the aforementioned actions.

       215.    In implementing the fraudulent scheme, SafeSpeed was aware that the IDOT and

the Illinois General Assembly depended on the honesty of SafeSpeed and the other Defendants to

represent the basis for their support of RLCs truthfully.

       216.    As detailed above, the fraudulent scheme consisted of, inter alia: using mail fraud

to enable SafeSpeed (a) to obtain, exert, and deliberately misrepresent its corrupt control over

Sandoval; and (b) suppress and conceal the level of such control and support from the Illinois

General Assembly and the citizens of the State of Illinois.

       217.    The unlawful predicate acts of racketeering activity committed by Defendants had

a common purpose, were related, and had continuity. From its inception, the Defendants’ scheme

depended upon concealing the breadth of SafeSpeed’s bribery of public officials.

       218.     The Enterprise used the mail to create, execute and manage their scheme, acting

in violation of 18 U.S.C. § 1341.

       219.     By misrepresenting SafeSpeed’s entitlement to fines generated by corruptly

placed and maintained RLCs in Violation Notices disseminated via the U.S. mail, the Enterprise

perpetrated these unlawful predicate acts.

       220.    The predicate acts committed by the Enterprise were and are similar, continuous,

and related.

       221.    SafeSpeed’s bribes to Sandoval were substantial and spanned multiple years.

       222.    Conscious of the wrongfulness of its racketeering conduct, SafeSpeed actively

concealed from the Illinois General Assembly and others the true source of its success.




                                                    -43-
     Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 44 of 47 PageID #:1




       223.     This consistent message - denying the breadth of its true corruption with the

pretense that it was motivated by a desire to promote public safety - illustrates how the predicate

acts of mail fraud were similar, continuous, and related.

       224.    The scheme was calculated to ensure that Plaintiffs and the Class would suffer as

Defendants monetized the nuisance value of computer-generated 100-dollar tickets.

       225.    The targets of the Enterprise and the ultimate victims of SafeSpeed’s scheme and

predicate acts of mail fraud number in the many thousands, as discovery will reveal.

       226.    Each fraudulent mailing of a Violation Notices issued by an RLC procured

through fraud, and public corruption constitutes an act of “racketeering activity” within the

meaning of 18 U.S.C. § 1961(1).

       227.    Collectively, these violations, occurring over several years, are a “pattern of

racketeering activity” within the meaning of 18 U.S.C. § 1961(5).

       228.    Each activity was related, had similar purposes, involved the same or similar

participants and methods of commission, and had similar results affecting similar victims,

including Plaintiffs and the Class.

       229.    All predicate acts committed by Defendants, and the Enterprise are related and

were committed with a common scheme in mind: to bilk Illinois citizens out of fines generated

by RLCs placed by bribing public officials and conceal those bribes and public corruption to

ensure that the RLCs could continue to generate mountains of cash.

       230.    Defendants’ conduct of the Enterprise was designed to, and succeeded in,

defrauding the Illinois General Assembly and in ultimately depriving Plaintiffs and the Class of

millions of dollars in fines corruptly collected by SafeSpeed and its catamites.




                                                   -44-
      Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 45 of 47 PageID #:1




                                     COUNT II
                          VIOLATION OF 18 U.S.C. §1962(D) BY
                       CONSPIRING TO VIOLATE 18 U.S.C. §1962(C)

        231.   Plaintiffs incorporate by reference all preceding paragraphs.

        232.   Section 1962(d) of RICO provides that it “shall be unlawful for any person to

conspire to violate any of the provisions of subsection (a), (b) or (c) of this section.”

        233.   Defendants violated § 1962(d) by conspiring to violate 18 U.S.C. § 1962(c). The

object of this conspiracy has been and is to conduct or participate in, directly or indirectly, the

conduct of the affairs of the § 1962(c) Enterprise described previously through a pattern of

racketeering activity. Defendants, co-conspirators, and Enterprise participants agreed to join the

conspiracy, agreed to commit and did commit the acts described herein, and knew that these acts

were part of a pattern of racketeering activity.

        234.   Defendants and their co-conspirators have engaged in numerous overt and

predicate fraudulent racketeering acts in furtherance of the conspiracy, including material

misrepresentations and omissions designed to defraud Plaintiffs and the Class of money.

        235.   The nature of the above-described acts, material misrepresentations, and

omissions in furtherance of the conspiracy gives rise to an inference that Defendant, co-

conspirators, and Enterprise participants not only agreed to the objective of an 18 U.S.C. §

1962(d) violation of RICO by conspiring to violate 18 U.S.C. § 1962(c), but they were aware

that their ongoing fraudulent acts have been and are part of an overall pattern of racketeering

activity.

        236.   As a direct and proximate result of Defendants’ overt acts and predicate acts in

furtherance of violating 18 U.S.C. § 1962(d) by conspiring to violate 18 U.S.C. § 1962(c),

Plaintiffs and the Class have been and are continuing to be injured in their business or property,

as set forth more fully above.
                                                     -45-
     Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 46 of 47 PageID #:1




                                        JURY DEMAND

       Plaintiffs demand trial by jury on all claims.


                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of himself and all Class Members, respectfully

request that this Court enter judgment in his favor and against Defendants and enter an Order:

       A.      Authorizing, directing, and supervising the conduct of early and expedited

               discovery on the allegations of this Complaint;

       B.      Awarding Plaintiffs and the Class treble (three times) their actual damages on

               their RICO claims, together with costs and reasonable attorneys’ fees;

       C.      Awarding Plaintiffs and the Class their costs and expenses in this litigation,

               including reasonable attorneys’ fees and expert fees; and

       D.      Awarding Plaintiffs and the Class such other and further relief as may be just and

               proper under the circumstances.




[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]




                                                   -46-
     Case: 1:20-cv-00756 Document #: 1 Filed: 02/02/20 Page 47 of 47 PageID #:1




Dated this 2nd day of February 2020

                                      Respectfully submitted,

                                      LAWRENCE H. GRESS, on behalf of himself and others
                                      similarly situated,




                             By: ____________________________________
                                          Kent Maynard, Jr.
                                          One of their Attorneys

       Kent Maynard, Jr.
       KENT MAYNARD & ASSOCIATES LLC
       53 W. Jackson Blvd., Suite 1240
       Chicago, Illinois 60604
       312.423.6586
       312.878.1553 FAX




                                                  -47-
